                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

NIKOLIS T. JAMES,                          )
                                           )
                  Plaintiff,               )
                                           )
v.                                         )                   Case No. 19-2543-KHV
                                           )
EQUIFAX INFORMATION SERVICES, LLC, et al., )
                                           )
                                           )
                  Defendants.              )


                                          ORDER

        Plaintiff has filed a motion for leave to file a second amended complaint pursuant

to Fed. R. Civ. P. 15(a) (ECF No. 16). Under the time requirements set forth in D. Kan.

Rule 6.1(d), defendants’ response to the motion was due on October 21, 2019. No timely

opposition has been filed.

        D. Kan. Rule 7.4 provides, “If a responsive brief or memorandum is not filed within

the D. Kan. Rule 6.1(d) time requirements, the court will consider and decide the motion

as an uncontested motion. Ordinarily the court will grant the motion without further

notice.” The court considers the instant motion unopposed. In addition, the court finds

good cause for the proposed amendments. The motion is granted. Plaintiff shall file his

second amended complaint forthwith.

        Dated October 25, 2019, at Kansas City, Kansas.

                                           s/ James P. O'Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge
O:\ORDERS\19-2543-KHV-16.DOCX
